Case 2:19-cv-03084-CBM-KS Document 17 Filed 08/01/19 Page 1 of 5 Page ID #:971




   1   NSAHLAI LAW FIRM
       EMMANUEL NSAHLAI, SBN (207588)
   2   Email: nsahlai.e@nsahlailawfirm.com
       3250 WILSHIRE BLVD, STE 1500
   3
       LOS ANGELES, CA 90010
   4   Tel : (213) 797-0369
       Fax : (213) 973-4617
   5
   6   Attorney for Plaintiffs
   7                         UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9
  10
       Jane Doe, individually and on behalf of §
  11   others similarly situated, and on behalf §   Case No.: 2:19-cv-03084-CBM-KS
       of Cameroon Association of Victims of §
  12
       Ambazonia Terrorism (“CAVAT”), an §          PROOF OF SERVICE VIA
  13   unincorporated association; John Doe, §      PERSONAL DELIVERY ON
       father of minor Jane Doe 2; DOES         §   DEFENDANT ERIC TANO TATAW
  14
       plaintiffs 1 through 10,000,             §
  15                                            §
                     Plaintiffs,                §
  16                                            §
  17        vs.                                 §
                                                §
  18   Ambazonia Foundation Inc.;               §
  19   Ambazonia Consulting Inc.;               §
       Ambazonia Relief Fund Inc.;              §
  20   Ambazonia Recognitions Collaborative §
  21   Council ( ARRC) Inc.; Southern           §
       Cameroon Relief Fund Ltd; Ambazonia §
  22   Broadcasting Corporation; Ambazonia §
       Interim Government, entity form          §
  23
       unknown; MORISC, entity form             §
  24   unknown; Eric Tano Tataw, an             §
       individual; and DOES 1-1000              §
  25                                            §
  26                                            §
                                                §
  27                                                -1-
  28    Jane Doe et al. v. Ambazonia Foundation Inc. et al    Case .No. 2:19-cv-03084-CBM-KS
                Proof of Service of Summons and Complaint and Case Initiation Documents
Case 2:19-cv-03084-CBM-KS Document 17 Filed 08/01/19 Page 2 of 5 Page ID #:972



   1   To the Clerk of the United States District Court for the Central District of

   2   California:
   3
             Please find attached as Exhibit A the Proof of Service via personal delivery to
   4
       the following defendants:
   5
   6                          ERIC TANO TATAW
   7
   8
       Date: August 1, 2019                    Respectfully Submitted,
   9
  10                                           EMMANUEL NSAHLAI

  11                                       By: ___________/S/________________
                                              NSAHLAI LAW FIRM
  12
                                              EMMANUEL NSAHLAI, SBN (207588)
  13                                          email: nsahlai.e@nsahlailawfirm.com
                                              3250 WILSHIRE BLVD, STE 1500
  14
                                              LOS ANGELES, CA 90010
  15
                                               Attorney for Plaintiffs
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                -1-
        Jane Doe et al. v. Ambazonia Foundation Inc. et al    Case .No. 2:19-cv-03084-CBM-KS
                Proof of Service of Summons and Complaint and Case Initiation Documents
Case 2:19-cv-03084-CBM-KS Document 17 Filed 08/01/19 Page 3 of 5 Page ID #:973



   1
   2
   3                             CERTIFICATE OF SERVICE
   4
             I HEREBY CERTIFY that on August 1, 2019, I directed that the foregoing
   5   document be electronically filed with the Clerk of the Court by using the CM/ECF
   6   system, and
             [X] (By U.S. Mail) I deposited such envelope in the mail at Los Angeles, CA
   7   on August 1, 2019 with postage thereon fully prepaid. I am aware that on motion of
   8   the party served, service is presumed invalid if postal cancellation date or postage
       meter date is more than one day after date of deposit for mailing in affidavit.
   9
             Defendant,
  10
  11         ERIC TANO TATAW
             7404 GREELEY ROAD
  12         HYATTSVILLE, MD 20785-2615
  13
  14                                             By:_______/S/______________
  15                                                 EMMANUEL NSAHLAI

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                                    -1-
  28    Jane Doe et al. v. Ambazonia Foundation Inc. et al       Case .No. 2:19-cv-03084-CBM-KS
                                          Certificate of Service
Case 2:19-cv-03084-CBM-KS Document 17 Filed 08/01/19 Page 4 of 5 Page ID #:974



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16



            EXHIBIT A
  17
  18
  19
  20   [PROOF OF SERVICE OF SUMMONS AND COMPLAINT]
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-03084-CBM-KS Document 17 Filed 08/01/19 Page 5 of 5 Page ID #:975
